Citation Nr: 1211091	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1944 to January 1946, so during World War II.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002) and in February 2011 issued a decision denying another claim the Veteran also had appealed for service connection for bilateral hearing loss.  However, the Board determined there was new and material evidence and therefore reopened his claim for service connection for skin cancer.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development especially included providing the Veteran's private dermatologist, Dr. E.K., opportunity to discuss the underlying medical rationale for an opinion he earlier had provided in March 2009, and to schedule another VA compensation examination for additional medical comment on the determinative issue of causation of this skin cancer - and specifically in terms of the likelihood (very likely, as likely as not, or unlikely) it is directly or presumptively attributable to sunburn during the Veteran's World War II service from June 1944 to January 1946 or, alternatively, secondary to, meaning caused or aggravated by, his already service-connected dermatitis, or, instead, more likely the result of additional sun exposure and consequent sunburn he may have had either prior to or since his military service.


Since, however, the Veteran did not respond to the AMC's request on remand for information and authorization needed to permit VA to obtain further or supplemental comment from his private dermatologist, Dr. E.K., and since the Veteran had failed to report for his VA compensation examination scheduled for April 18, 2011, for the requested VA medical opinion, upon receiving the file back from the AMC the Board in October 2011 requested an independent medical expert (IME) opinion from a specialist in dermatology.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2011).  The IME submitted this additional opinion later in October 2011.  The Board then, in turn, sent the Veteran a letter in December 2011 along with a copy of this IME opinion and gave him 60 days to review the opinion and submit any additional evidence or argument he wanted to in response.  38 C.F.R. § 20.903.  The letter also indicated he could waive this 
60-day grace period to respond by signing and returning an enclosed form and that, otherwise, if the Board did not hear back from him within 60 days, the Board would assume he had no further evidence or argument to submit and proceed with the adjudication of his appeal.  He did not respond to that letter, so, as indicated, the Board is deciding his appeal on the evidence of record - but including this IME opinion recently obtained.

FINDINGS OF FACT

1.  The most persuasive evidence in the file, including especially the IME opinion recently obtained in October 2011, indicates it is unlikely that sun exposure and consequent sunburn during the Veteran's military service is a "primary" cause of his later diagnosed skin cancers.

2.  Nevertheless, even this IME opinion concedes that sun exposure and consequent sunburn during the Veteran's military service most likely played a lesser ("small") role in the development of his skin cancers, so at least partly contributed to them, which was also Dr. E.K.'s earlier conclusion in his March 2009 statement, albeit, as mentioned, without any discussion of the underlying medical rationale.

3.  It therefore is at least as likely as not that the Veteran's skin cancer is partly, though not mainly, attributable to the sun exposure and consequent sunburn during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's skin cancer was at least partly incurred in service.  38 U.S.C.A §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the underlying merits of a claim, the Board usually is required to ensure that VA's duties to notify and assist have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This is unnecessary here, however, because the Board is fully granting the claim.  So even if these preliminary obligations have not been met, this is ultimately inconsequential and therefore would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility is this particular instance inasmuch as he is receiving the requested benefit.


Turning now to the governing statutes, regulations, precedent cases, and resultant merits of this claim.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resultant chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Malignant (i.e., cancerous) tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

When the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See also 38 C.F.R. § 3.159(a)(2).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had skin cancer removed from various parts of his body, including his face and ears, many years after his military service had ended.  He has presented two theories in support of his claim as to why this skin cancer nonetheless is attributable to his service.  First, he claims that it was caused by sun exposure during his military service and consequent sunburn, so directly incurred in service.  Second, he claims that it is alternatively secondary to his already service-connected dermatitis, meaning proximately due to, the result of, or aggravated by the dermatitis.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  For the reasons and bases set forth below, the Board will resolve all reasonable doubt in his favor and grant the claim under the posited direct-incurrence theory.


The Veteran served on active duty in the military during World War II, from June 1944 to January 1946, during which time he reportedly sustained several severe sunburns.  Although these sunburns are not noted or otherwise documented in his service treatment records (STRs), the Board finds his statements concerning their occurrence to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).

In a March 2009 opinion, E.K., M.D., a retired, board-certified dermatologist, indicated the Veteran had been under his continuous care from 1975 to 2005 when he retired.  According to Dr. E.K., the Veteran had received prior treatment by another dermatologist, who had frequency emphasized to the Veteran that this skin malignancies were induced by chronic sun exposure.  Unfortunately, this other identified dermatologist is now deceased and his records no longer available.  

But Dr. E.K. explained that, since his initial treatment in 1975, the Veteran had reported chronic sun exposure during his military service, including several severe sunburns.  During his many years of treatment, the Veteran had had numerous 
sun-induced basal and squamous cell carcinomas surgically removed.  Dr. E.K. then stated, "[t]his man has severe sun damaged skin associated with multiple 
sun[-]induced skin malignancies." 

It thus appears that Dr. E.K. attributed the Veteran's skin cancer to sun exposure that he had experienced while on active duty in the military.  One problem with this opinion, however, is that Dr. E.K. did not comment on the fact that the Veteran only served on active duty for less than two years and may have had other significant sun exposure and sunburns either prior to service or during the many years since his discharge from the military until his initial treatment in 1975.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the commenting medical expert must be informed of sufficient facts upon which to base an opinion relevant to the problem at hand).  Indeed, this was the reason the Board remanded this claim in February 2011 to try and obtain additional (supplemental) comment from this doctor and to have the Veteran undergo a VA compensation examination for a VA medical nexus opinion concerning this determinative issue of the causation of the skin cancer.  This remand development ultimately did not result in any such additional evidence or opinions, however, because the Veteran did not provide the AMC the information and authorization it needed to obtain additional comment from Dr. E.K. and the Veteran failed to report for his VA compensation examination that was scheduled for April 18, 2011.

The AMC consequently continued to deny this claim in the August 2011 SSOC and returned the file to the Board shortly thereafter for further appellate consideration.

Upon receiving this file back from the AMC, the Board in turn requested an IME opinion in October 2011 because the Board still needed this additional medical comment regarding the etiology of the Veteran's skin cancer - particularly considering that his skin cancer was not initially diagnosed until many years after his separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  But this prolonged period of time between his sun exposure and consequent sunburn in service and the initial diagnosis of skin cancer is not altogether dispositive of his claim since research shows that skin cancer may take years to manifest after sun exposure.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute); see again also 38 C.F.R. § 3.303(d) (indicating service connection is possible for a disease initially diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.)

The IME opinion was provided later in October 2011 by D.M., M.D., a Herman Pinkus Chair in the Department of Dermatology of the Wayne State University School of Medicine.  Dr. D.M. reviewed the claims file, including the Veteran's history of sun exposure throughout his lifetime.  And after considering this history, Dr. D.M. stated that the issue of whether the Veteran's sun exposure in service contributed to his developing skin cancer years later is complicated.  Dr. D.M. explained that the Veteran had primarily basal cell carcinoma and squamous cell carcinoma, which are the result of sun damage that is received over a lifetime.  Dr. D.M. indicated that, while the Veteran's sun exposure in service was not the "primary cause" of his later skin cancers, it nevertheless played a "small role."  Specifically, Dr. D.M. provided the following opinion:

There is no doubt that his exposure to the sun during his childhood growing up on a farm played a role in his development of skin cancers.  Sun exposure primarily during the seventeen weeks of his basic training in Florida most likely played a small role.  Intermittent sun exposure on weekends, living in a sunny state, such as Georgia, no doubt also played a role throughout his life.  Finally, the radium treatment which he described receiving in 1946 in one note, would have played a major role in the development of skin cancers.

(Emphasis added).

Based on this opinion, it is apparent there are numerous contributing factors to the Veteran's skin cancer, including sun exposure in service - albeit to a lesser extent apparently than the additional sun exposure he has had at other times during his life, both prior to and since his service.  Nevertheless, it has been conceded that his sun exposure and consequent sunburn in service, even if not the principle or primary cause of his skin cancer, still is one of the several contributing factors in it, albeit in a lesser role or capacity.  Having said that, the Court has held that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "obvious" or "definite" etiology.  Instead, there need only be this relative balance of evidence for and against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Consequently, resolving all reasonable doubt in his favor, the Board finds that the Veteran's skin cancer is at least partly related to the sun exposure and consequent sunburn while in service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  Thus, service connection for skin cancer is warranted.

Because the Board is granting this claim on a direct-incurrence basis, the remaining portion of this IME opinion indicating the Veteran's skin cancer was not caused or aggravated by his service-connected dermatitis, is not sufficient reason to deny this claim even though the IME dissociated the skin cancer from this service-connected disability so as to, in turn, preclude the granting of service connection on the alternatively posited secondary basis.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (indicating supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).


ORDER

The claim for service connection for skin cancer is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


